Order entered December 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01147-CV

            IN THE ESTATE OF GENE GARREN FREELAND, DECEASED

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-01603-2

                                           ORDER
       We GRANT appellants’ December 3, 2015 second unopposed motion for extension of

time to file brief and ORDER the brief be filed no later than January 5, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE